FILED
                            NOT FOR PUBLICATION                             DEC 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARMANDO VALLES, a married man;                   No. 11-15794
GREGORY VEGA, a single man;
JAVIER TERAN, husband; SANDRA                    D.C. No. 4:08-cv-00009-FRZ-JCG
TERAN, wife; TDI INTERNATIONAL
INCORPORATED, an Arizona
corporation; T.F. ROBERTSON                      MEMORANDUM *
COMPANIES INCORPORATED, an
Arizona corporation; JOHN HARRIS,
husband; PATRICIA HARRIS, wife;
MARVIN GRENDAHL, husband;
DEBORAH GRENDAHL, wife; REUBEN
GRINSTEIN, husband; MAXINE
GRINSTEIN, wife; RAMON
ESCOBOZA, husband; FELICIA
ESCOBOZA, wife; STUART R. ENGS,
Trustee of the Stuart R. and Jane N. Engs
Family Trust; JANE N. ENGS, Trustee of
the Stuart R. and Jane N. Engs Family
Trust; BASSEEM CHALLANGOE,
husband; REEM CHALLANGOE, wife;
HADEEL ARENY, Trustee of the Hadeel
Areny trust; JORGE ALVAREZ, a single
man; MARK ARELLANO, husband;
LORENA ARELLANO, wife; ISMAT
AWDISH, husband AKA Luke Awdish;
HALLA AWDISH, wife,

              Plaintiffs - Appellants,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

COUNTY OF PIMA, a political
subdivision of the State of Arizona,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                  Frank R. Zapata, Senior District Judge, Presiding

                           Submitted December 5, 2012 **
                             San Francisco, California

Before: O’SCANNLAIN, THOMAS, and CALLAHAN, Circuit Judges.

       Valles et al. (“Lot Owners”) appeal from the district court’s grant of

summary judgment for the County of Pima (“the County”) on their claims under 42

U.S.C. § 1983 and state law. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

       The Lot Owners raised four claims: promissory estoppel, substantive due

process, Fifth Amendment taking, and negligence. The district court correctly

granted summary judgment to the County on each of these claims. The Lot

Owners cannot establish promissory estoppel because the County made no promise

to them which they could have reasonably relied upon. Chewning v. Palmer, 650



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
P.2d 438, 440 (Ariz. 1982). The County took no action which could support a

substantive due process claim. See Shanks v. Dressel, 540 F.3d 1082, 1087 (9th

Cir. 2008) (“‘failure-to-protect’ and ‘failure-to-enforce’ allegations do not suffice”

as substantive due process claims). Similarly, the County took no regulatory

action which could support a takings claim. See Penn Central Transp. Co. v. City

of New York, 438 U.S. 104, 130 (1978) (evaluating when a particular government

action constitutes a taking). Finally, the Lot Owners cannot prevail on their

negligence claims, since the County and County officials are protected by

Arizona’s qualified immunity statute. Ariz. Rev. Stat. § 12-820.02. The County

has established that its employees were not grossly negligent. See Walls v. Ariz.

Dep’t of Public Safety, 826 P.2d 1217, 1221 (Ariz. Ct. App. 1991).

      AFFIRMED.




                                           3